—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered June 24, 1997, convicting him of *762murder in the second degree (two counts) and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, a police officer testified about certain statements he had elicited from the defendant. The officer also testified that, prior to obtaining such statements, he had spoken to two other individuals concerning the facts of the case. The defendant argues that he was deprived of his right to confront the witnesses against him, since the two individuals with whom the officer had spoken were not present at trial. We agree with the People that the defendant has failed to preserve this argument for appellate review as a matter of law (see, CPL 470.05 [2]; People v Adams, 267 AD2d 140), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contention is without merit. Bracken, P. J., Ritter, Goldstein and Feuerstein, JJ., concur.